Title: To George Washington from Charles Smith, 2 December 1758
From: Smith, Charles
To: Washington, George



Dr Colo.,
Fort Loudoun, Decembr 2d 1758

As You wrote to me in Yr Last Concerning Deischargeing Different People’s Accots that had Money Due by the Contry for Servises Done at this Place, Every Person that brought there Accots in to Me I Sent Down to Williamsburgh Which they past and is Now Discharg’d.
Your Acots of Smith’s Worke & Waggonage is Past & the Money is Now in My hands, for Smiths Worke Amounts upwards of £50, Waggonage upwards of £10, I have Drawn the Whole Accot between You & I & Shall be Ready to Settle with You at any time by Writeing or Self present.
there is a Number of the 2d Virga Regiment come Down to Me but by Whose Orders I know knot, there in Great need of a Doctor but to Imploy one, I am afraid to do as I have no Orders but at the same time has Receivd them in to the fort & Draws provision as they Others untill further Orders of Your’s or Some Other Commanding Officer.
I have no News Worth Notice but as all Your friends in this place is Well & Daily Wishing to heare of the Reduction of Fort Dequzne & Your Safe Returne at this place as they Immagin there Greatly Imposd upon in this County as there is Orders come up to Draughf the Milisa of the Above Sd County, I am Dr Sir, Your Most Obedient & Very Humbe Servt

Chs Smith

